FORM OF AMENDED AND RESTATED
STOCK OPTION AND DIVIDEND EQUIVALENT AWARD AGREEMENT

        This AMENDED AND RESTATED STOCK OPTION AND DIVIDEND EQUIVALENT AWARD
AGREEMENT (“Agreement”) dated the date set forth in the Acceptance attached
hereto amends and restates in its entirety that certain Stock Option and
Dividend Equivalent Award Agreement dated as of February 2, 2004 (the “Grant
Date”), between Plum Creek Timber Company, Inc., a Delaware corporation (the
“Company”), and [Name of Director] (“Director”), a director of the Company.
Terms used herein, unless otherwise defined herein, shall have the meanings
ascribed to them in the Plum Creek Timber Company, Inc. Amended and Restated
Stock Incentive Plan (the “Plan”). To carry out the purposes of the Plan by
affording Director the opportunity to purchase shares of common stock, par value
$.01 per share, of the Company (“Stock”) and to receive certain other benefits
under the Plan, and in consideration of the mutual agreements and other matters
set forth herein and in the Plan, the Company and Director hereby agree as
follows:

A.   Stock Option Award.

       1.        Grant of Option. The Company hereby grants to Director as of
the Grant Date the right and option (the “Option”) to purchase all or any part
of an aggregate of six thousand (6,000) shares of Stock, on the terms and
conditions set forth herein and in the Plan, which Plan is incorporated herein
by reference as a part of this Agreement. The Option shall not be treated as an
incentive stock option within the meaning of section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).

       2.        Purchase Price. The purchase price of any Stock purchased
pursuant to the exercise of the Option shall be $30.91 per share, which was the
closing price of a share of Stock on the Grant Date.

       3.        Exercise of Option.

       (a)               The Option is fully vested and exercisable and may be
exercised, following the procedure therefore established by the Committee from
time to time, at any time during the period ending on the date which is ten
years after the Grant Date.

       (b)               The Option is not transferable otherwise than by will
or the laws of descent and distribution, or pursuant to a “qualified domestic
relations order” as defined by the Code, and may be exercised by Director,
Director’s guardian or legal representative or a transferee under a qualified
domestic relations order or Director’s estate or the person who acquires the
Option by will or the laws of descent and distribution or otherwise by reason of
the death of Director. Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of the Option or of such rights contrary to the provisions
hereof or the Plan, or upon the levy of any attachment or similar process upon
the Option or such rights, the Option and such rights shall immediately become
null and void.

       (c)               The purchase price of shares as to which the Option is
exercised shall be paid in full at the time of exercise (i) in cash (including
check, bank draft or money order payable to the order of the Company), (ii) by
delivering to the Company shares of Stock having a fair market value equal to
the purchase price, or (iii) by a combination of cash or Stock. Payment may also
be made by delivery (including by facsimile transmission) to the Company of a
properly executed and irrevocable Notice of Exercise form, coupled with
irrevocable instructions to a broker-dealer to simultaneously sell a sufficient
number of the shares as to which the Option is exercised and deliver directly to
the Company that portion of the sales proceeds representing the exercise price
and applicable minimum withholding taxes (“Cashless Exercise”) or by such other
similar process approved by the Committee.

--------------------------------------------------------------------------------

       (d)               No fraction of a share of Stock shall be issued by the
Company upon exercise of an Option or accepted by the Company in payment of the
purchase price thereof; rather, Director shall provide a cash payment for such
amount as is necessary to effect the issuance and acceptance of only whole
shares of Stock. Unless and until a certificate or certificates representing
such shares shall have been issued by the Company to Director, Director (or the
person permitted to exercise the Option in the event of Director’s death) shall
not be or have any of the rights or privileges of a shareholder of the Company
with respect to shares acquirable upon an exercise of the Option.

       4.        Status of Stock.

       (a)               Notwithstanding any other provision of this Agreement,
in the absence of an effective registration statement under the Securities Act
of 1933, as amended (the “Act”), for issuance of the Stock acquirable upon
exercise of the Option, or an available exemption from registration under the
Act, issuance of shares of Stock acquirable upon exercise of the Option will be
delayed until registration of such shares is effective or an exemption from
registration under the Act is available. The Company intends to use its best
efforts to ensure that no such delay will occur. In the event exemption from
registration under the Act is available upon an exercise of the Option, Director
(or the person permitted to exercise the Option in the event of Director’s death
or incapacity), if requested by the Company to do so, will execute and deliver
to the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws.

       (b)               Director agrees that the shares of Stock, which
Director may acquire by exercising the Option, will not be sold or otherwise
disposed of in any manner, which would constitute a violation of any applicable
securities laws, whether federal, or state. Director also agrees (a) that the
certificates representing the shares of Stock purchased under the Option may
bear such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (b) that the Company may refuse to
register the transfer of the shares of Stock purchased under the Option on the
stock transfer records of the Company if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (c) that the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of the
shares of Stock purchased under the Option.


B.   DIVIDEND EQUIVALENTS.

       1.       Grant of Dividend Equivalents. The Company hereby grants to
Director as of the Grant Date in connection with the grant of the Option six
thousand (6,000) Dividend Equivalents equal in value to dividends paid with
respect to the number of shares of Stock underlying such Option, together with
interest earned thereon, subject to the attainment of the Performance Goals set
forth in paragraph B.4.

       2.       Non-transferable. Director may not sell, transfer, pledge or
assign Dividend Equivalents.

--------------------------------------------------------------------------------

       3.       Peer Group. For purposes of this Agreement, the Company’s peer
group (“Peer Group”) shall be comprised of three components: (a) the industry
peer group companies set forth by the Committee; (b) companies in the S&P 500
Index; and (c) companies in the Morgan Stanley REIT Index; provided, that each
of the foregoing Peer Group components shall be subject to equitable adjustment
by the Committee in its sole discretion to the extent that one or more companies
in any component grouping shall cease to maintain separate legal existence by
reason of merger or legal dissolution or otherwise, or shall no longer be part
of the applicable Index. For purposes of determining values earned for the
Dividend Equivalents granted hereby, the components of the Peer Group will be
given the following weightings: industry group 50%; S&P group 25%; and REIT
Index group 25%.

       4.       Performance Goals.

       (a)               The Performance Goals for the Dividend Equivalents
granted hereby shall be comprised of: (i) an absolute measure of Total
Shareholder Return equal to 5.5% compounded annually, based upon the Company’s
Stock price and dividends paid (“Threshold Target”); and (ii) a relative measure
of Total Shareholder Return, based upon the Company’s Total Shareholder Return
compared against the Total Shareholder Return of the companies in the Peer
Group.

       (b)               The Performance Period for the Dividend Equivalents
granted hereby shall commence on January 1, 2004 and shall end on December 31,
2008.

       (c)               In order to be eligible to earn the dividends paid on
the stock underlying the Option during any year (or prior year to the extent not
yet earned) of the Performance Period (the “Dividends”), the compounded Total
Shareholder Return for the Company as of December 31 for such year must meet or
exceed the Threshold Target.

       (d)               Once the Threshold Target is met at the end of any
given year during the Performance Period, a percentage of the Dividends for such
year, as well as a percentage of the Dividends for each prior year of the
Performance Period to the extent not yet earned, shall be credited to a
Memorandum Account on Director’s behalf. The percentage of Dividends to be
credited to Director’s Memorandum Account shall be equal to the specified
percentage corresponding to the identified percentile ranking with respect to
each component of the Peer Group achieved by the Company during such year of the
Performance Period, as set forth below:


Relative Performance Dividends Equivalents Earned       At or above the 75th
percentile 100% of Dividends Paid       Between the 50th and 75th percentiles
Sliding scale between 50% and 100% of Dividends Paid       Below the 50th
percentile 0% of Dividends Paid

Each component of the Peer group will be measured separately and given the
weighting specified in Paragraph B.3. All Dividends credited to Director’s
Memorandum Account shall earn interest at a market rate selected from time to
time by the Committee.

--------------------------------------------------------------------------------

       5.        Effect of Stock Option Exercise. Upon any exercise of the
Option, the Dividend Equivalents granted hereunder shall immediately terminate
with respect to the corresponding number of shares underlying the portion of the
Option so exercised, and the opportunity to earn additional dividends with
respect to such shares shall cease.

       6.        Payment of Dividend Equivalents. Amounts credited to Director’s
Memorandum Account, including any interest earned thereon, shall be paid within
a reasonable time following the end of the Performance Period set forth in
paragraph B.4(b) above. Amounts credited shall be paid either 100% in cash, less
any required tax withholding, or a combination of stock and cash, as elected by
Director.

       7.        Termination of Service. Within a reasonable period of time
following termination of service to the Company, Director shall receive an
amount in cash equal to the amount of Dividends credited to Director’s
Memorandum Account pursuant to earned Dividend Equivalents relating to the
Option.


C.    MISCELLANEOUS.

       1.        Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Director.

       2.        Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington.

--------------------------------------------------------------------------------


AMENDED AND RESTATED STOCK OPTION AND DIVIDEND EQUIVALENT
AWARD AGREEMENT ACCEPTANCE

        You have been granted shares of Plum Creek Timber Company Inc. stock
under the Plum Creek Timber Company, Inc. Amended and Restated Stock Incentive
Plan (“Plan”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the Plan.

Award Summary:

  Name: [Name of Director]     SSN:   [Social Security Number]    

  Original Grant Date:   2nd day of February 2004


STOCK OPTION GRANT:

  Total Shares under Option Grant:   6,000    

  Option Price per Section A(2):   $30.91 per share    

  Fully vested upon grant


DIVIDEND EQUIVALENT (DERS) GRANT:

  Total Dividend Equivalents granted:   6,000    

  Stock Price at the beginning of the Performance Period $30.45 (January 1,
2004)    

  DER Performance Period (5-years):   January 1, 2004 - December 31, 2008

        IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Award Agreement to be duly executed by its officer thereunto duly authorized,
and Director has executed this Agreement, each on the dates set forth below,
this Agreement to be effective on the latter of the two dates.

Plum Creek Timber Company, Inc.     By:__________________________________
          Barbara L. Crowe
          Vice President, Human Resources        
Date:_________________________________     Director Signature
_______________________                                   [Name of Director]